Citation Nr: 1546952	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-33 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the issue of whether the Veteran's character of discharge from a period of service from May 1986 to October 1992 is a bar to VA benefits.

[The issues of entitlement to service connection for a low back disability, joint pain, a right ankle disability, a psychiatric disability, hepatitis C, tinea pedis, and a pulmonary disability are the subject of a separate decision issued simultaneously under a separate docket number.]


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1981 to May 1986. The Veteran's additional service from May 28, 1986 to October 7, 1992 at this time is considered to have been dishonorable and is therefore a bar to VA benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of whether the appellant's character of discharge from a period of service com May 1986 to October 1992 is a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 1995 administrative decision determined that the Veteran's period of service from May 28, 1986 to October 7, 1992 was dishonorable, and therefore a bar to VA benefits. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the March 1995 administrative decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim that the character of his discharge from his period of service from May 28, 1986 to October 7, 1992 should not be a bar to VA benefits.


CONCLUSIONS OF LAW

1. The March 1995 administrative decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2. New and material evidence sufficient to reopen the claim of whether the appellant's character of discharge from a period of service from May 1986 to October 1992 is a bar to VA benefits has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issues is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The underlying issue requires further development, and is discussed in the remand section below. 

II. New and Material

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen the character of discharge issue. Following the most recent Board remand, military personnel records were associated with the claims file, including performance and academic evaluation reports, physical fitness evaluations, and enlistment and reenlistment paperwork. These records were not reviewed at the time of the prior administrative decision, and are therefore new. However, they are not relevant as they do not have a reasonable probability of helping to substantiate the Veteran's claim. Golz, 590 F.3d 1317. Specifically, the records do not show that the Veteran was insane for VA purposes at the time of the conduct that resulted in his discharge. 38 C.F.R. § 3.354. Therefore, new and material evidence is still necessary to reopen the issue of whether the character of the Veteran's discharge is a bar to VA benefits.

Second, new and material evidence sufficient to reopen the issue of whether the Veteran's character of discharge from a period of service from May 1986 to October 1992 is a bar to VA benefits has been submitted. Here, the RO last determined that the character of the Veteran's discharge from his second period of service was a bar to VA benefits in March 1995. The Veteran was notified of the decision, but did not appeal. Therefore, the March 1995 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in March 1995 consisted of the Veteran's military personnel records concerning the nature of his discharge from service, and statements from the Veteran indicating that his polysubstance abuse was the cause of his absence without leave. Evidence received since the rating decision includes medical treatment records, VA examination reports, and further lay statements from the Veteran and his former spouse. Specifically, the Veteran now alleges that the stress of his divorce and caring for his children caused him to go insane, which resulted in his absence without leave. The Veteran's former spouse also indicated that they were in fact divorced during his active duty service and that she left him with the children, thus corroborating his account.

The evidence provided by the Veteran is new as the statements concerning the stress of his family life were not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact that during the time of the acts that resulted in the Veteran's discharge he was insane for VA purposes. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim of whether the appellant's character of discharge is a bar to VA benefits is warranted.


ORDER

New and material evidence having been received, the issue of whether the Veteran's character of discharge from a period of service from May 1986 to October 1992 is a bar to VA benefits is reopened; the appeal is granted to this extent only.


REMAND

For purposes related to the character of discharge, an insane person is one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition) exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the piece of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a). 

Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity. VAOPGCPREC 20-97, 62 Fed. Reg. 37955  (1997). Insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he is a danger to himself or others. Id. He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian. Id. 

The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder. Id. The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder. Id. The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior. Id.

Generally, a former service member applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge. See Stringham v. Brown, 8 Vet. App. 445, 449 (1995). However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations. Gardner v. Shinseki, 22 Vet. App. 415 (2009). Therefore, an opinion must be obtained.

In this case, the Veteran has asserted his pending divorce from his wife, the stress of caring for his children, and other life issues rendered him insane for VA purposes, which caused him to go absent without leave, which in turn resulted in his discharge from his second period of service. An April 2009 statement from the Veteran's former spouse indicates that they were divorced during service and that she left him with the children, although custody was later split. The statement also mentions the presence of "marital stress." As such, there is corroborating evidence of the incidents the Veteran claims caused his period of insanity. Based on these facts, the Board finds that it must obtain a medical opinion to determine whether the Veteran was insane for VA purposes at the time he went absent without leave, which eventually resulted in his discharge.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the electronic claims file and a copy of this remand to be forwarded to a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his discharge in October 1992, characterized as under conditions other than honorable. The claims file must be reviewed, and the opinion must indicate that such a review took place. The examiner should then answer the following questions:

a) Was the behavior that led to the appellant's discharge in October 1992 due to psychiatric disability?

b) Was the appellant insane at the time he committed the acts that led to his discharge under conditions other than honorable?

In providing an answer to these questions, the VA psychiatrist or psychologist is advised that an insane person is one who, due to disease, exhibits a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

Insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he is a danger to himself or others. He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian. The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder. The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.

An individual exhibiting such behavior solely as a result of a substance abuse disorder is not considered to be insane. Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


